Title: Notes on Debates, 25 January 1783
From: Madison, James
To: 


Saturday. Jany. 25.
The Secy. of Congress havg. suggested to a member that the Contract with the Ct. of France specifying the sums Due from the U. S. altho’ extremely generous on the part of the former had been ratifyed without any such acknowledgmts. by the latter, that this was the first instance in which such acknowlegts. had been omitted, & that the omission wd. be singularly improper at a time when we were Soliciting further aids; these observations being made to Congress, the ratification was reconsidered, and the words “impressed with &c… inserted.
The rept on the memorial was resumed. By Mr. Hamilton, Mr. Fitzimmons & one or two others who had conversed with Mr. Morris on the change of the last day of Decr. for the  day of Augst. it was suggested that the change entirely contravened the measures pursued by his department; and moved for a reconsideration of it in order to enquire into the subject. Without going into details they urged this as a reason sufficient. The Eastern delegates, altho’ they wished for unanimity & system in future proceedings relative to our funds & finances were very stiff in retaining the vote wch. coincided with the steps taken by their Constituents. Of this much complaint was made. Mr. Rutlidge on this occasion alledging that Congress ought not to be led by general suggestions derived from the office of finance joined by Mr. Gervais, voted agst. the reconsideration. The consequence was th[a]t S. Carola. was divided & six votes only in favr. of the Reconsideration. Mr. Hamilton havg. expressed his regret at the negative & explained more exactly the interference of the change of the Epoch with the measures & plans of the Office of Finance wch. had limited all State advances & settlemts. to Aug: 1780; Mr. Rutledge acknowledged the sufficiency of the reasons & at his instance the latter date was reinstated. On this 2d. question Cont. also voted for Augst. .
The  day of August being re-instated before question on the whole paragraph was taken Mr. Ghorum objected to the word “general” before funds as ambiguous, and it was struck out; not however as improper if referring to all the States, & not to all objects of taxation. Without this word the clause passed unanimously, even Rhode Island concurring in it.

Congress proceeded to the 3d. clause, relative to the commutation of half pay. A motion was made by Mr. Hamilton to fill the blank with “Six.” this was in conformity to tables of Dr. Price, estimating the officers on the average of good lives. Liberality in the rate was urged by several as necessary to give Satisfaction & prevent a refusal of the offer. For this motion there were 6 ayes 5 noes; the Southern States & N.Y. being in the affirmative the Eastern & N.J. in the negative. Col: Bland proposed 6½. erroneously supposing the negative of 6. to have proceeded from its being too low. It was on the contrary rather doubtful whether the East: States wd. concur in any arrangemt. on this head; so averse were they to what they call pensions. Several having calculated that the annual amount of half-pay was between 4 & 500,000 Drs, and the interest of the gross sum funded at the rate of 6 years, nearly 2/3 of that sum, Congress were struck with the necessity of proceeding with more caution & for that purpose committed the report to a Committee of 5. Mr. Osgood, Mr. Fitzimmons, Mr. Gervais, Mr. Hamilton & Mr. Wilson.
on the motion of Mr. Wilson Monday next was assigned for the consideration of the Resolu: in the 2d. clause of the Rept. on the Memorial from the army. He observed that this was necessary to prevent the resolution from being like many others—vox et preterea nihil.
